DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been examined and are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter

Claims 8-9, 14-15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and all intervening claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2019 and 01/06/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. See line 3: “comprises.”
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10-11, 13, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al, hereinafter (“Yang”), US PG Publication (2018/0285839 A1).
Regarding claims 1 and 16, Yang teaches a method performed by an anchoring device to share information on the basis of anchoring, the method comprising and anchoring device comprising:  [Yang et al 20180285839A1, ¶¶0015 and 0028: sharing data with multiple independent parties with increased privacy and scalability through anchoring hash chains]
an anchoring device comprising: [Yang et al 20180285839A1, ¶0020: a control node 24 enforces the permissions and access to the data in the data store 22 and communicates with a software API component 28 of application (app) 30]
 a communication interface configured to interoperate with a first blockchain and a second blockchain; [Yang, ¶¶0063 and 0070-0071: Fig. 7 shows a computing system 700 with a network adapter 712 (e.g. network interface) communicatively coupled to bus 716; manages the flow of traffic and resource sharing between various entities of embodiments therein
a memory including one or more instructions; and a processor configured to, by executing the one or more instructions: [Yang, ¶¶0063 and 0065: one or more central processing units (“processors”) 702 executing sets of instructions and main memory 706]
acquiring anchoring information including first field information permitted for sharing from a target transaction record recorded in a first blockchain; and [Yang, ¶¶0015, 0021-0023: Disclosed system presents a data management system that allows multiple independent parties to securely share data (permitted for sharing)...Smart contracts are used for recording the hash of the data, owner of data, and data permission is written to blockchain along with hashes of any source data for data provenance. ¶¶0056 and 0061: Control node 24 facilitates received API data request (acquiring anchoring information) from application audit logs of recordable events are embedded within transaction (a target transaction record) of first blockchain (a first blockchain) at step 602]
recording the acquired anchoring information in a second blockchain.  [Yang, ¶0062: At step 604, control nodes 24 periodically generate a single hash of multiple recordable events that occurred within a given period, then at step 606 embed that hash of the multiple recordable events into a transaction on the second Blockchain (recording the acquired anchoring information in a second blockchain)] 
Regarding claim 2, Yang teaches claim 1 as described above.
wherein the first blockchain is a blockchain to which access of a sharee of the first field information is restricted; [Yang ¶0023-0024: When the data is to be retrieved, a smart contract or external network service process may be used to check if the retriever has permission (a sharee of the first field information) to access the data. If access is not allowed (is restricted), that is also written to the blockchain] and
the second blockchain is a blockchain to which access of a sharee of the first field information is allowed. [Yang ¶0023-0024: First permissions are checked, if permission exists then hash of updated data and source of data (provenance) is written in blockchain. If so, then access is granted to the data on the data store 22 (access of a sharee of the first field information is allowed). This access is also recorded in the blockchain. See ¶0062: embed that hash of the multiple recordable events into a transaction on the second Blockchain (the second blockchain is a blockchain)]
Regarding claim 5, Yang teaches claim 1 as described above.
Yang teaches wherein the anchoring information further includes an identifier of a target transaction and information on a block in which the target transaction record is recorded. [Yang, ¶0055: The control nodes 24 generate transactions (a target transaction) to the blockchain layer 24 that embed the audit logs for exactly whose data was provided to train the AI models. This process creates a virtual marketplace that allows AI/machine learning service and data sharing to be transacted in a secure and distributed environment among many parties. ¶¶0056-0057: Fig. 5 shows how a control nodes facilitate data requests, where data request include: identity of application/user of applications/group of users of application (an identifier of a target transaction) and data access control permissions (information on a block), are stored in blockchain layer (in which the target transaction record is recorded)]
Regarding claims 6 and 17, Yang teaches claim 1 as described above.
Yang teaches wherein the anchoring information further includes electronic signature information of the first field information generated with a private key related to a target transaction. [Yang, ¶0014: whoever creates the transaction with the data can prove that they created it, because they hold the private key (a private key related to) used to sign the transaction (a target transaction). ¶0025: Blockchains such as Ethereum support public and private keys for doing cryptographic signatures (electronic signature information of the first field information)]

Regarding claim 7, Yang teaches claim 6 as described above.
Yang teaches wherein a public key corresponding to the private key is registered in a specific blockchain which is a public blockchain. [Yang, ¶0041-0042: In much larger networks like Bitcoin (a public blockchain), in order to coordinate between the control node 24A, control node 24B and the blockchain layer 26, the control nodes 24A, 24B may operate a number of accounts on the blockchain layer 26. This operates similarly as discussed with reference to FIG. 1 with the added complexity that blockchain accounts are held by different control nodes 24A, 24B. In some embodiments, each control node 24A, 24B shares the public keys of accounts it respectively controls (a public key corresponding), but keeps the private keys private (to the private key is registered). Thus, transactions with embedded audit log data are generated between accounts controlled by control nodes 24A, 24B; however, it is still unnecessary for the entities 30A, 30B to trust one another even between the operation of their respective control nodes 24A, 24B as the private keys (or private data within the data store 22) are not shared with the other]
Regarding claim 10, Yang teaches a method performed by a computing device to share information on the basis of anchoring, the method comprising:
¶¶0021-0023: Smart contracts are used for recording the hash of the data, owner of data, and data permission is written to blockchain along with hashes of any source data for data provenance. ¶¶0056 and 0061: Control node 24 facilitates received API data request from application audit logs of recordable events are embedded within transaction (a target transaction record) of first blockchain at step 602] the anchoring transaction record including first field information and second field information for verifying the first field information; [See Yang, ¶0062: At step 604, control nodes 24 periodically generate a single hash of multiple recordable events that occurred within a given period, then at step 606 embed that hash of the multiple recordable events into a transaction on the second Blockchain. ¶0057: control node verifies based on data access control permissions based on  the identity of the data request (verifying the first field information)] and
verifying the first field information by using the second field information [See  Yang, ¶0057: control node verifies based on data access control permissions (using the second field information) based on  the identity of the data request (verifying the first field information)], 
wherein the anchoring transaction record is generated by anchoring a target transaction record recorded in a second blockchain; [See Yang, ¶0062: At step 604, control nodes 24 periodically generate a single hash of multiple recordable events that occurred within a given period, then at step 606 embed that hash of the multiple recordable events into a transaction on the second Blockchain] and
[See Yang, ¶0061 audit logs of recordable events are embedded within transaction of first blockchain at step 602]
Regarding claim 11, Yang teaches claim 10 as described above.
Yang teaches wherein the first field information corresponds to some of a plurality of pieces of field information included in the target transaction record. [Yang, ¶0020: Metadata, hashes of the data, permissions or hashes (a plurality of pieces of field information) thereof, and the commands are written to the blockchain via the control node 24]
Regarding claim 13, Yang teaches claim 10 as described above.
Yang teaches wherein the second field information is electronic signature information of the first field information; [Yang, ¶0033: data access control permissions (the second field information) which may be a given set of account keys (public and private)(electronic signature)] and
the verifying of the first field information comprises:  acquiring a public key previously registered in a public blockchain; [See Yang, ¶0041-0042: In much larger networks like Bitcoin (a public blockchain), in order to coordinate between the control node 24A, control node 24B and the blockchain layer 26, the control nodes 24A, 24B may operate a number of accounts on the blockchain layer 26. This operates similarly as discussed with reference to FIG. 1 with the added complexity that blockchain accounts are held by different control nodes 24A, 24B. In some embodiments, each control node 24A, 24B shares the public keys of accounts it respectively controls (acquiring a public key previously registered), but keeps the private keys private (to the private key is registered). Thus, transactions with embedded audit log data are generated between accounts controlled by control nodes 24A, 24B; however, it is still unnecessary for the entities 30A, 30B to trust one another even between the operation of their respective control nodes 24A, 24B as the private keys (or private data within the data store 22) are not shared with the other] and
verifying the electronic signature information with the acquired public key. [See Yang, ¶0014: whoever creates the transaction with the data can prove that they created it (verifying), because they hold the private key (the acquired public key) used to sign the transaction. ¶0025: Blockchains such as Ethereum support public and private keys for doing cryptographic signatures (electronic signature information)]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al, hereinafter (“Yang”), US PG Publication (2018/0285839 A1), in view of Madisetti et al, hereinafter (“Madisetti”), US PG Publication (2019/0018888 A1).

Regarding claims 3 and 12, Yang teaches claim 2 as described above.
While Yang teaches a private and public blockchain [Yang, ¶0020 and 0029: a blockchain layer 24 uses a hybrid approach including both a public (i.e. Bitcoin and Ethereum) and a private blockchain (i.e. private/permissioned, like an intra-company)]; however, Yang fails to explicitly teach but Madisetti teaches wherein the first blockchain is a private blockchain; [Madisetti et al 20190018888 A1, ¶0035: Embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network with regular synchronization and checkpointing of transactions and mirroring of smart contract states. ¶0037: Each user having an account on each of the first private blockchain network and the second blockchain network. The method where the first private smart contract is a multi-signature smart contract including a plurality of signatures, each signature being associated with a user. ] and 
 ¶0037: The method where: the second blockchain network is a public blockchain network, includes second smart contract is a public smart contract]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of providing data provenance, permissioning, compliance, and access control for data storage systems using an immutable ledger overlay network of Yang before him or her by including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network with regular synchronization and checkpointing of transactions and mirroring of smart contract states [Madisetti, ¶0035].  
Regarding claim 4, Yang teaches claim 2 as described above.
However, Yang fails to explicitly teach but Madisetti teaches wherein the first blockchain is shared through a first channel in a blockchain network; [Madisetti, See ¶0037; ¶0179: users 1200 can access payment application through mobile or web application 1202 with application backend (cloud and blockchain) through API, where a number of compute instances 1208, 1210, 1212 under one load balancer 1206 that run application servers. The application servers process API request and post transactions to a private blockchain network 1218] and
¶0179: users 1200 can also access a public blockchain network 1222 at regular time intervals via the number of compute instances 1208, 1210, 1212 under one load balancer 1206 that run application servers]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of providing data provenance, permissioning, compliance, and access control for data storage systems using an immutable ledger overlay network of Yang before him or her by including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try a function that  the private blockchain infrastructure is used for offloading frequent transactions and big data, a public blockchain infrastructure comprising public blockchain network, a public blockchain database and public private decentralized storage network is used for combined or important or summarized transactions and data [Madisetti, ¶0178].  
Regarding claim 12, Yang teaches claim 10 as described above.
However, Yang fails to explicitly teach but Madisetti teaches wherein the first blockchain is a public blockchain; [Madisetti, ¶0037: ...with regular synchronization and checkpointing of transactions; where first merged block (the first blockchain) includes a combined transaction. Double spending is prevented by synchronizing the accounts at regular intervals and combining and recording the transactions (done on a private blockchain) to a public blockchain network (a public blockchain)] and 
the second blockchain is a private blockchain. [Madisetti, ¶0037: method where the second blockchain (the second blockchain) network is a second private blockchain (a private blockchain) network]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of providing data provenance, permissioning, compliance, and access control for data storage systems using an immutable ledger overlay network of Yang before him or her by including the teachings of a system for Tuning Blockchain Scalability, Decentralization, and Security for Fast and Low-Cost Payment and Transaction Processing of Madisetti. The motivation would have been obvious to try using embodiments of the present invention adopt a different approach from payment channels by using a combination of public and private blockchain network [Madisetti, ¶0037].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manning (US 20160191243 A1) discloses an out-of-band validation of domain name system records.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497